ICJ_140_ICERD_GEO_RUS_2008-10-15_ORD_01_NA_02_FR.txt.        DÉCLARATION DE M. LE JUGE AD HOC GAJA

raduction]

Si j’ai voté en faveur de l’indication de toutes les mesures conserva-
 res, y compris celles qui sont visées au point A du dispositif, je ne
ux faire mienne l’idée que les conditions justifiant d’adresser également
s mesures à l’Etat demandeur sont remplies. L’Etat défendeur n’a pas
ême prétendu que la conduite des autorités géorgiennes ou de per-
nnes, groupes ou institutions sous leur contrôle ou sous leur influence
 urrait faire peser sur les droits conférés par la CIEDR un risque de
éjudice irréparable en Abkhazie, en Ossétie du Sud et dans les régions
 jacentes. En outre, la Cour ne fournit pas d’explication satisfaisante à
ppui de son appréciation de ce risque (ordonnance, par. 143)
En l’état actuel des choses, il semble peu probable que la responsabilité
   l’Etat demandeur soit susceptible d’être engagée à raison des viola-
 ns de droits conférés par la CIEDR qui pourraient se produire dans les
nes considérées. Avant même les récents événements dont celles-ci ont
    le théâtre, le Comité pour l’élimination de la discrimination raciale
ait constaté qu’« il [était] difficile à [la Géorgie] d’exercer, dans ces
gions [l’Abkhazie et l’Ossétie du Sud], sa compétence en matière de pro-
  tion des droits de l’homme et de mise en œuvre de la Convention »
 ERD/C/GEO/CO/3, 27 mars 2007, par. 4).

                                              (Signé) Giorgio GAJA.




                                                                      58

